Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 1 of 47



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    Case No.

  KAREEM BRITT and
  MONIQUE LAURENCE,
  on behalf of themselves and
  all others similarly situated,

                  Plaintiffs,
  vs.

  IEC CORPORATION d/b/a
  INTERNATIONAL EDUCATION
  CORPORATION and
  IEC US HOLDINGS, INC.
  d/b/a FLORIDA CAREER COLLEGE,

                  Defendants.
                                                /

                                   CLASS-ACTION COMPLAINT

          Plaintiffs Kareem Britt and Monique Laurence, on behalf of themselves and all others

  similarly situated, bring this action against Defendant IEC Corporation d/b/a International

  Education Corporation (“IEC”) and Defendant IEC US Holdings, Inc. d/b/a Florida Career College

  (“FCC”).

                                   PRELIMINARY STATEMENT

          1.      FCC is a private, for-profit vocational school that operates multiple campuses in

  Florida and Texas that purport to offer career training to students. In reality, FCC is a sham.

          2.      As detailed herein, through the commission of numerous acts and omissions in

  connection with the making of federal student loans for enrollment at FCC or for the provision of

  educational services by FCC, Defendants have substantially damaged their own students and

  enriched themselves in the process.
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 2 of 47



         3.      At the direction of and in conjunction with its parent IEC, FCC employs high

  pressure sales tactics to enroll as many students as possible in order to profit from their federal

  student loans and grants without providing the experience or career opportunities it promises. This

  scheme operates to the substantial detriment of students looking for career training as a way to

  improve their financial prospects.

         4.      Nearly every aspect of the business is structured to maximize profit from federal

  student loans and grants while disadvantaging students. FCC invests only limited resources into

  the educational programs; makes promises to prospective students that it does not intend to fulfill;

  and targets Black people.

         5.      For years, this strategy has paid off. Defendants’ unfair and deceptive practices

  allowed them to maximize enrollment and profit off the backs of students while the students were

  left worse off than if they had never attended.

         6.      FCC offers diplomas, certificates, and associate degrees in various fields.

         7.      But students who graduate from FCC are unable to find employment in their field

  of study, or, if they do find employment, do not earn enough to pay their loans after covering their

  basic needs.

         8.      Defendants design their predatory practices to reach students in vulnerable

  economic situations, preying on students seeking to navigate economic uncertainty, and leaving

  them saddled with debt they cannot pay and no meaningful career prospects.

         9.      According to the most recent 2015 Gainful Employment data from the Department

  of Education, almost all FCC programs evaluated failed the metric measuring whether graduates’

  earnings are sufficient to pay their loans after covering their basic needs.




                                                    2
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 3 of 47



         10.     According to College Scorecard data measured in 2016 and 2017, the median

  earnings for students were low. For example, for students who attended the FCC Lauderdale Lakes

  and Orlando campuses in 2014-2015 and 2015-2016, their median earnings ranged only between

  $12,800 and $24,500.

         11.     IEC and FCC train recruiters in uniform unfair, deceptive, and predatory policies

  and practices to exert pressure on prospective students to enroll during the admissions enrollment

  process.

         12.     Through these recruitment policies and practices, including the pressure put on

  employees to enroll students, Defendants create a culture that demands, and even encourages,

  employees to resort to dishonesty in order to enroll prospective students.

         13.     FCC overvalues its education and uses misrepresentations and omissions to induce

  prospective students to enroll.

         14.     FCC promises prospective students that it will provide them training for a new

  career, job placement assistance, adequate equipment, and hands-on experience, but FCC fails to

  deliver on these promises.

         15.     FCC fails to tell prospective students about its placement rates and the low median

  earnings for those who complete FCC programs.

         16.     FCC advertises itself as providing students a gateway to a new career and a better

  future. Instead, FCC is a gateway to years of debt.

         17.     FCC’s tuition is significantly more expensive than nearby public and community

  colleges that offer programs in the same or similar fields.

         18.     FCC forces students to take out large amounts of federal student loans to pay for

  FCC’s inflated tuition.


                                                   3
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 4 of 47



           19.    In 2017-2018, 87 percent of FCC’s revenue, $75,295,192, came from federal funds

  authorized by Title IV of the Higher Education Act.

           20.    While Defendants continue to profit off students, students are crippled by debt they

  cannot pay back.

           21.    As measured by College Scorecard in 2016 and 2017, 77 percent of students who

  had taken out federal student loans to pay for FCC, and who left the school in 2013 and 2014, were

  unable to pay even one dollar of their loans within three years of leaving.

           22.    FCC targets prospective students by obtaining contact information from job search

  websites like Indeed, Monster, and Career Builder.

           23.    Defendants’ misconduct is even more egregious because it targets Black people

  with its predatory product.

           24.    FCC targets Black people by directing its advertising to them on certain media and

  in certain locations.

           25.    The success of FCC’s racial-targeting is clear from its enrollment statistics.

           26.    In Fall 2018, enrollment at every FCC campus except one was predominantly

  Black.

           27.    With the exception of FCC Lauderdale Lakes, all FCC campuses are located in

  majority White and Latinx communities, not majority Black communities.

           28.    Plaintiffs, on behalf of themselves and others similarly situated, seek to hold FCC

  accountable for violations of the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq., Title VI

  of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq., the Florida Deceptive and Unfair Trade

  Practices Act, Fla. Stat. § 501.201 et seq., and also for negligence and breach of contract.




                                                    4
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 5 of 47



                                  JURISDICTION AND VENUE

         29.     This Court has jurisdiction over Plaintiffs’ federal claims under 28 U.S.C. § 1331

  and 15 U.S.C. § 1691e(f). It has supplemental jurisdiction over Plaintiffs’ state law claims under

  28 U.S.C. § 1367.

         30.     Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

  events and omissions giving rise to the claims occurred in this District.

                                              PARTIES

         31.     Plaintiff Kareem Britt is a resident of Miramar, Florida. He enrolled in the Heating,

  Ventilation and Air Condition (“HVAC”) program at FCC’s Lauderdale Lakes campus in 2018.

  He completed his program in 2019. Mr. Britt is Black.

         32.     Plaintiff Monique Laurence is a resident of Bradenton, Florida. She enrolled in the

  Medical Assistant program at FCC’s Orlando campus in 2017 and graduated with her diploma in

  2018. Ms. Laurence is Latina and White.

         33.     Defendant IEC Corporation d/b/a International Education Corporation (“IEC”) is

  incorporated in Delaware and has it principal place of business in California. IEC is the parent

  company of various for-profit colleges, including FCC, UEI College, United Education Institute

  College, and U.S. Colleges.

         34.     IEC US Holdings, Inc., is a wholly owned subsidiary of IEC, is incorporated in

  Florida and has its principal place of business in California. IEC US Holdings, Inc. does business

  as FCC. FCC is a for-profit college that operates in Florida and Texas, with campuses in Boynton

  Beach, Hialeah, Houston, Jacksonville, Lauderdale Lakes, Margate, Miami, Orlando, Pembroke

  Pines, Tampa, West Palm Beach. FCC’s main campus is located at 1321 S.W. 107th Avenue, Suite

  201B, Miami, FL, 33174.


                                                   5
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 6 of 47



                                   STATUTORY BACKGROUND

                                    Equal Credit Opportunity Act

         35.     Congress enacted the Equal Credit Opportunity Act (ECOA) in 1974. ECOA makes

  it unlawful for a creditor to discriminate against an applicant during any aspect of a credit

  transaction “on the basis of race.” 15 U.S.C. § 1691(a).

         36.     ECOA defines “creditor” as “any person who regularly extends, renews, or

  continues credit; any person who regularly arranges for the extension, renewal, or continuation of

  credit; or any assignee of an original creditor who participates in the decision to extend, renew, or

  continue credit.” 15 U.S.C. § 1691a(e).

         37.     An applicant is defined as “any person who applies to a creditor directly for an

  extension, renewal, or continuation of credit, or applies to a creditor indirectly by use of an existing

  credit plan for an amount exceeding a previously established credit limit.” 15 U.S.C. § 1691a(b).

         38.     ECOA provides redress to individuals who are denied credit on the basis of

  membership in a protected category.

         39.     ECOA also protects against “reverse redlining,” which occurs when a creditor

  specifically targets and extends credit to a protected class for a predatory product.

         40.     Predatory products include products that are financed by debt and disadvantage the

  borrower and/or prevent the borrower from repaying the loan.

                                Title VI of the Civil Rights Act of 1964

         41.     Congress enacted Title VI of the Civil Rights Act of 1964 (Title VI) in 1964.

  Title VI makes it unlawful for recipients of federal financial assistance under any federal program

  or activity to exclude, deny, or discriminate against a person “on the ground of race, color, or

  national origin.” 42 U.S.C. § 2000d.


                                                     6
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 7 of 47



         42.     The definition of “program or activity” under Title VI includes “a college,

  university, or other postsecondary institution, or a public system of higher education” or “an entire

  corporation, partnership, or other private organization, or an entire sole proprietorship—if

  assistance is extended to such corporation, partnership, private organization, or sole proprietorship

  as a whole; or which is principally engaged in the business of providing education, health care,

  housing, social services, or parks and recreation.” 42 U.S.C. § 2000d-4a.

         43.     Federal agencies, including the Department of Education, are “empowered to

  extend Federal financial assistance to any program or activity, by way of grant, loan, or contract.”

  42 U.S.C. § 2000d-1.

         44.     Title VI provides redress to individuals who are excluded or discriminated against

  because of their membership in a protected class by an entity that receives financial assistance

  from the federal government; including when assistance is extended, rather than denied.

         45.     Reverse redlining violates Title VI.

                                    FACTUAL BACKGROUND

  I.      IEC’s and FCC’s Corporate Structure and Business Model

         46.     IEC holds itself out as a premier national provider of post-secondary career

  education offering programs in high-demand areas such as healthcare, trades, business,

  technology, transportation, and criminal justice.

         47.     IEC’s subsidiaries are for-profit colleges including UEI College, United Education

  Institute, U.S. Colleges, and FCC, which IEC purchased in 2014.

         48.     IEC exercises direct control over its subsidiaries—including over FCC. Indeed, IEC

  manages FCC and its other subsidiaries across all areas, including accounting, human resources,




                                                      7
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 8 of 47



  marketing, policies and procedures, compliance, campus operations, public relations, and

  governmental affairs.

         49.     IEC’s and FCC’s controlling management is one and the same.

         50.     IEC’s President and CEO is Fardad Fateri. FCC’s President is also Mr. Fateri.

         51.     Mr. Fateri has a well-documented history of involvement with for-profit colleges

  that have engaged in predatory practices. Mr. Fateri is an Elected Commissioner and member of

  the Board of Directors of the Accrediting Council for Independent Colleges and Schools

  (“ACICS”), which, had its recognition as an accreditor revoked in 2016 by the Department of

  Education. ACICS has a poor reputation and ties to predatory schools, including FCC. Previously,

  Mr. Fateri was the President of DeVry University and the Chief Academic Officer at Corinthian

  Colleges, two for-profit colleges that have been subject to numerous lawsuits and investigations.

         52.     As an agent of both IEC and FCC, Mr. Fateri directly manages FCC, and has

  implemented predatory practices from other for-profit colleges in FCC, such as boiler-room-style

  pressure tactics and misrepresentations to profit.

         53.     FCC consists of eleven campuses; ten in Florida and one in Texas.

         54.     FCC claims to “help students reach their goals” and to be a place where students

  “can get career training and skills that will help [them] create a future [they] can be proud of . . . .

  [f]rom finding the right career path to finding the right employer after [they] graduate, Florida

  Career College is committed to being [their] partner and helping [them] reach [their] goals.”

         55.     Indeed, FCC embeds its false promises in its misleading name: “Florida Career

  College.”

         56.     FCC offers diplomas, certificates, and associate degrees in various fields including:

  Business Office Administration, Patient Care Technician, Pharmacy Technician, Health Services


                                                     8
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 9 of 47



  Administration, Medical Assistant Technician, Medical Front Office and Billing, Dental Assistant,

  Heating Ventilation and Air Condition, Information Technology, Computer Network Technician,

  Nursing, and Cosmetology.

            57.   FCC’s business model is simple: (1) it makes unsupported promises to provide

  high-value career training; (2) it uses high-pressure sales tactics and unfair, misleading, and false

  statements and omissions to induce individuals to enroll and borrow thousands of dollars in federal

  student loans; (3) it fails to disclose that the vast majority of graduates cannot afford to pay back

  their student loans; (4) it allocates funds in favor of profit and advertising to create future profit

  instead of on instruction; and (5) it uses advertising and recruitment tactics to target Black people

  whom it believes are particularly susceptible to its predatory product.

            58.   FCC relies almost exclusively on revenue from federal student loans and grants to

  finance its profitable business.

            59.   In 2017-2018, 87 percent of FCC’s revenue, $75,295,192, came from federal funds

  authorized by Title IV of the Higher Education Act (Title IV federal funds). 1

            60.   FCC structures its business to enroll as many students as possible in an effort to

  maximize revenue from federal student loans and grants while simultaneously limiting

  expenditures on educational services.

      II.   FCC Sells a Predatory Product

            61.   FCC purports to sell prospective students an experience that will lead to a career.

  In reality, FCC sells a predatory product. Prospective students do not receive the experience or




  1
    In order to maintain eligibility under the 90/10 Revenue Percentage requirements, for-profit
  colleges, such as FCC, may receive no more than 90 percent of their annual revenue from Title IV
  programs. 20 U.S.C. § 1094(a)(24); 34 C.F.R § 668.14(b)(16). Title IV federal funds include both
  federal student loans and federal Pell Grants.
                                                    9
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 10 of 47



  career opportunities FCC promises, and are instead left with loans they are unable to pay.

             62.   Although students take out thousands of dollars in federal student loans, which then

  are paid directly to FCC, FCC uses those dollars to profit rather than to provide the experience or

  job placement opportunities it promised to them.

             63.   FCC’s meager per-student education expenditures underscore its predatory

  business model.

             64.   Per FCC’s 2020 Course Catalog, FCC’s programs cost between $18,450 and

  $51,925, depending on the program. The majority of FCC’s programs are nine-month programs.

             65.   In Fall 2018, according to Department of Education data from Integrated

  Postsecondary Education Data System (IPEDS), FCC spent only $2,952 on instructional expenses

  per student at FCC Hialeah for the year; $3,032 at FCC West Palm Beach; and $4,483 at FCC

  Lauderdale Lakes. These numbers represent only about four to eighteen percent of the tuition for

  each program.

             66.   This is in stark contrast to instructional expenses per student at nearby public and

  community colleges for programs geared toward similar credentials. For example, in Fall 2018,

  Florida International University spent an average of $7,008 per student; Orange Technical

  College’s Orlando Campus spent $7,762; and Sheridan Technical College spent $6,530.

             67.   The instructional expenses per semester per student at Orange Technical College

  and Sheridan Technical College are more than students pay for their whole program at the schools.

  For Florida International University, the instructional expense is more than two semesters of

  tuition.

             68.   FCC spends less on instruction than its public and private nonprofit counterparts.

  For example, in 2016-2017, private 4-year nonprofit institutions spent $18,500 and public 4-year


                                                    10
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 11 of 47



  institutions spent $12,700, as for the respective 2-year institutions spent $6,900 and $6,300,

  according to data from the National Center for Education Statistics.

         69.     To be eligible for Title IV federal funding, schools must provide educational

  programs that “lead to gainful employment in a recognized occupation.” The principal measure of

  whether programs lead to gainful employment is the ratio of debt to income that a program’s

  typical student has upon graduating the program.

         70.     The debt to discretionary income ratio is intended to measure whether graduates’

  earnings are sufficient to pay their loans after covering their basic needs.

         71.     In the most recent 2015 Gainful Employment data from the Department of

  Education, only one of the seventeen programs evaluated passed the debt to discretionary income

  metric. Of the seventeen programs evaluated, the median annual earnings of students who were

  able to graduate and find employment ranged from $8,983 to $32,871.

         72.     The table below lists the students’ mean and median annual earnings for each

  program and whether the program failed or passed the debt to discretionary income metric.


  PROGRAM                                            MEAN             MEDIAN       DEBT TO
                                                     ANNUAL           ANNUAL       EARNINGS -
                                                     EARNINGS         EARNINGS     DISCRETIONARY
                                                                                   INCOME RATIO
  COSMETOLOGY/COSMETOLOGIST,                         $12,953          $10,818      FAIL
  GENERAL.
  HEALTH SERVICES ADMINISTRATION.                    $20,846          $22,824      FAIL
  AESTHETICIAN/ESTHETICIAN AND                       $10,728          $8,983       FAIL
  SKIN CARE SPECIALIST.
  HEATING, VENTILATION, AIR                          $20,940          $17,803      FAIL
  CONDITIONING AND REFRIGERATION
  ENGINEERING
  TECHNOLOGY/TECHNICIAN.
  COMPUTER ENGINEERING                               $23,940          $23,269      FAIL
  TECHNOLOGY/TECHNICIAN.
  COMPUTER TECHNOLOGY/COMPUTER                       $21,029          $16,328      FAIL
  SYSTEMS TECHNOLOGY.
                                                   11
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 12 of 47



  COMPUTER INSTALLATION AND                       $17,247          $16,072          FAIL
  REPAIR TECHNOLOGY/TECHNICIAN.
  HEALTH INFORMATION/MEDICAL                      $23,219          $25,498          FAIL
  RECORDS TECHNOLOGY/TECHNICIAN.
  MEDICAL INSURANCE                               $18,829          $19,162          FAIL
  SPECIALIST/MEDICAL BILLER.
  MEDICAL                                         $19,521          $20,894          FAIL
  ADMINISTRATIVE/EXECUTIVE
  ASSISTANT AND MEDICAL
  SECRETARY.
  MEDICAL/CLINICAL ASSISTANT.                     $16,654          $16,224          FAIL
  MASSAGE THERAPY/THERAPEUTIC                     $19,225          $17,909          FAIL
  MASSAGE.
  REGISTERED NURSING/REGISTERED                   $37,378          $32,871          PASS
  NURSE.
  NURSING ASSISTANT/AIDE AND                      $15,313          $14,330          FAIL
  PATIENT CARE ASSISTANT/AIDE.
  BUSINESS ADMINISTRATION AND                     $23,413          $22,331          FAIL
  MANAGEMENT, GENERAL.
  BUSINESS ADMINISTRATION AND                     $27,604          $27,937          FAIL
  MANAGEMENT, GENERAL.
  MANAGEMENT INFORMATION                          $26,347          $28,202          FAIL
  SYSTEMS, GENERAL.

         73.    Even for the one FCC program that was able to pass the debt to discretionary

  income metric, registered nursing, FCC fails its students by failing to prepare them for their

  licensure exam. According to the Florida Center for Nursing, in 2018, 60 of the 88 FCC students

  who took the National Council Licensure Examination failed (a 68 percent failing rate).

         74.    FCC students fared poorly on the registered nursing licensure exam compared to

  students from other schools. Florida’s Registered Nurse (RN) passage rate for 2018 was 68 percent

  while FCC’s was 32 percent.

         75.    Other public and community colleges located near FCC campuses had better

  outcomes than FCC. For example, at William T. McFatter Technical College, all programs

  evaluated under the debt to discretionary income metric for Gainful Employment passed; at




                                                 12
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 13 of 47



  Broward College, all programs evaluated passed; and at Miami Dade College, all programs

  evaluated passed.

         76.    According to the College Scorecard, as measured in 2016 and 2017, for students

  who attended FCC’s Lauderdale Lakes and Orlando campuses in 2014-2015 and 2015-2016, their

  median earnings ranged between $12,800 and $24,500.

         77.    The table below lists students’ median earnings for each program at the campuses.

         PROGRAM – LAUDERDALE                 MEDIAN EARNINGS
         LAKES
         ALLIED HEALTH AND                    $18,500
         MEDICAL ASSISTING
         SERVICES
         ENVIRONMENTAL CONTROL                $24,500
         TECHNOLOGIES/TECHNICIANS
         COSMETOLOGY AND                      $12,800
         RELATED PERSON GROOMING
         SERVICES
         PRACTICAL NURSING,                   $14,800
         VOCATIONAL NURSING AND
         NURSING ASSISTANTS
         COMPUTER ENGINEERING                 $19,700
         TECHNOLOGIES/TECHNICIANS
         PUBLIC HEALTH                        $23,300
         COMPUTER AND                         $20,900
         INFORMATION SCIENCES,
         GENERAL
         PROGRAM – ORLANDO                    MEDIAN EARNINGS
         ALLIED HEALTH AND                    $18,500
         MEDICAL ASSISTING
         SERVICES
         ENVIRONMENTAL CONTROL                $24,500
         TECHNOLOGIES/TECHNICIANS
         HEALTH AND MEDICAL                   $21,400
         ADMINISTRATIVE SERVICES
         COSMETOLOGY AND                      $12,800
         RELATED PERSON GROOMING
         SERVICES
         ALLIED HEALTH DIAGNOSTIC,            $20,000
         INTERVENTION, AND
         TREATMENT PROFESSIONS

                                                13
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 14 of 47



          PRACTICAL NURSING,                       $14,800
          VOCATIONAL NURSING AND
          NURSING ASSISTANTS
          COMPUTER ENGINEERING                     $19,700
          TECHNOLOGIES/TECHNICIANS
          PUBLIC HEALTH                            $23,300
          COMPUTER AND                             $20,900
          INFORMATION SCIENCES,
          GENERAL


           a. FCC Students are Encumbered by Student Debt

          78.     FCC’s business strategy coupled with its predatory product is detrimental to

  students.

          79.     FCC students are encumbered by student debt, which affects nearly every aspect of

  their lives, including their credit and thus their ability to provide for themselves and their families,

  secure stable housing, purchase a home, or take out additional student loans to further their

  education.

          80.     Student debt is the economic engine that drives FCC’s sham product. In the 2017-

  2018 year, FCC relied on federal student loans and grants for 87 percent, or $75,295,192, of its

  revenue.

          81.     As measured by College Scorecard in 2016 and 2017, 77 percent of the students

  who had taken out federal student loans to pay for FCC, and who left the school in 2013 and 2014,

  were unable to pay even one dollar of their loans within three years of leaving.

   III.   FCC Uses High Pressure Predatory Tactics to Induce Individuals to Borrow Student
          Loans to Pay for High-Cost, Low-Value Programs

          82.     FCC trains Admissions Representatives, or “recruiters,” using uniform policies,

  procedures, and practices that employ high-pressure tactics to sell its predatory product.

          83.     FCC requires recruiters to call 100-150 people per day and enroll three to five

  prospective students per week.
                                                    14
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 15 of 47



         84.     FCC surveils and monitors recruiters’ activities to ensure they are employing the

  FCC-mandated high-pressure sales tactics.

         85.     For example, at FCC Tampa in 2019, recruiters’ calls were recorded by

  management. At FCC Houston in 2018, management placed trackers on recruiters’ phones so

  management could review how many calls they made during the day.

         86.     FCC management puts intense pressure on recruiters who struggle to meet their

  enrollment quotas.

         87.     FCC management, including IEC staff, holds weekly telephonic meetings with

  recruiters, called “Opportunity Calls” or “Accountability Meetings.”

         88.     At these weekly meetings, FCC praised well-performing recruiters, while recruiters

  who failed to meet their enrollment quotas are publicly chastised.

         89.     Recruiters who do not make their enrollment quotas are fired.

         90.     FCC’s high-pressure predatory practices created a climate of fear where its

  employees routinely suffered breakdowns. For example, in 2017-2018, the Career Services

  Director at the West Palm Beach campus took Career Services Representatives to a specific field

  called the “Crying Field” when they were overwhelmed by the pressure to perform. There was

  also a specific closet called the “Crying Closet.”

         91.     FCC pressures its campuses to perform, and accordingly, recruiters pressured

  prospective students to enroll. FCC’s pressure campaign induced students to enroll and ultimately

  take out federal student loans to attend.

         92.     FCC and IEC have strategically developed an environment that encourages

  recruiters to do whatever is necessary to enroll students. In fact, FCC permit its recruiters to engage

  in schemes to increase enrollment, as further described below.


                                                    15
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 16 of 47



         93.     For example, a recruiter from the Tampa campus, in or around 2018, deceived

  prospective students by telling them that they were coming in for a job interview, even though they

  were coming in to be recruited to enroll. FCC management knew of this recruiter’s tactics and

  allowed her to continue because she got results.

         94.     Similarly, in or around 2018-2019, FCC in Tampa created a script that contained

  numerous false statements. FCC instructed recruiters to say that a committee decides admission

  into the school and that class was starting that month, so the prospective students needed to move

  quickly to take advantage of the opportunity. But FCC does not have a committee to decide

  admission; this was a tactic used to get students to enroll quickly.

         95.     As yet another example, FCC instructed recruiters at FCC Orlando to tell

  prospective students programs were full, even if they were not. FCC convinced prospective

  students to enroll in a different program that was starting sooner so the school could meet its

  enrollment quota.

         96.     FCC’s recruitment efforts follow a distinct and common pattern that FCC teaches

  to all FCC campus recruiters. FCC management provides recruiters with “lead sheets,” which are

  lists with names of prospective students, their contact information, and the source of the

  information. FCC trains recruiters on the initial phone contact.

         97.     The information from these lead sheets is derived from various means including the

  purchase of contact information from job search websites like Indeed, Monster, and Career

  Builder.

         98.     FCC instructs recruiters to call prospective students multiple times a day.

         99.     Recruiters sometimes call prospective students three or four times an hour or

  contact them via text message.


                                                   16
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 17 of 47



            100.   FCC contracts with auto-dialer companies, which get prospective students on the

  phone and then transfer them to FCC recruiters.

            101.   Once a recruiter gets a prospective student on the phone, their objective is to get

  the student to come to an FCC campus for an “interview” and a tour.

            102.   Once a prospective student comes to campus, the recruiter’s goal is to get them to

  enroll.

            103.   FCC trains recruiters to convince students to enroll by highlighting the students’

  individual struggles and presenting FCC as the answer to those struggles. FCC trains recruiters to

  play on students’ emotions and their social and economic circumstances.

            104.   FCC’s recruiters follow a script and a handbook that provides statements and

  rebuttals to various objections that a prospective student might raise.

            105.   The recruitment process flows through a set of pre-planned stages that FCC has

  designed to effect maximum pressure and, therefore, maximum enrollment.

            106.   The recruiter first brings the prospective student to the Admissions Office to

  conduct an “interview,” which is really a high-pressure sales pitch. During the “interview,” the

  recruiter asks about the student’s background, education, goals, and motivation. Then, the recruiter

  goes over a PowerPoint presentation about the school.

            107.   Afterward, the recruiter takes the student on a tour. The tour includes a visit to the

  Career Services Department where Career Services Representatives tell the prospective students

  that enrolling in FCC will result in a job.

            108.   The recruiter then shows the prospective student the facilities including different

  classes and equipment.




                                                    17
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 18 of 47



          109.    Throughout the entire enrollment and tour process, FCC creates a false image of

  the school to induce students to enroll. FCC makes false representations about the students’

  experiences, including what equipment and tools are available, and how the school improves

  students’ lives.

          110.    The final stage involves recruiters giving prospective students the Enrollment

  Agreement to complete and sign. Then, recruiters send the now-enrolled student to the Financial

  Aid Department. FCC and IEC fail to disclose to prospective students the truth about FCC’s job

  placement statistics or the low rate of students who are able to repay their student loans.

         111.    A “Financial Aid Advisor” then helps the prospective student fill out the Free

  Application for Federal Student Aid (FAFSA), which is required in order to receive federal

  financial aid. “Financial Aid Advisors” provide the prospective student with additional private

  loan documents or a retail installment contract with the school.

         112.    FCC supplemented its Enrollment Agreement in May 2019 to state:

                  (1)     We agree not to use any predispute agreement to stop you
                  from being part of a class action lawsuit in court. You may file a
                  class action lawsuit in court or you may be a member of a class
                  action lawsuit even if you do not file it. This provision applies only
                  to class action claims concerning our acts or omissions regarding the
                  making of the Federal Direct Loan or the provision by us of
                  educational services for which the Federal Direct Loan was
                  obtained. We agree that only the court is to decide whether a claim
                  asserted in the lawsuit is a claim regarding the making of the Federal
                  Direct Loan or the provision of educational services for which the
                  loan was obtained.

                 (2)    We agree not to use any predispute arbitration agreement
                 to stop you from bringing a lawsuit concerning our acts or
                 omissions regarding the making of the Federal Direct Loan or the
                 provision by us of educational services for which the Federal
                 Direct Loan was obtained. You may file a lawsuit regarding such a
                 claim or you may be a member of a class action lawsuit regarding
                 such a claim even if you do not file it. This provision does not apply
                 to any other claims. We agree that only the court is to decide

                                                   18
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 19 of 47



                 whether a claim asserted in the lawsuit is a claim regarding the
                 making of the Direct Loan or the provision of educational services
                 for which the loan was obtained.

         113.    FCC’s “Financial Aid Advisors” rush through this process, and purposely do not

  adequately explain to students what type of aid is available to them, the type of aid they are

  applying for, or the ramifications to students if they are unable to repay the loans.

         114.    FCC’s misrepresentations, material omissions, and high-pressure tactics continue

  even after a student has enrolled and signed up for federal student loans.

         115.    FCC has a policy and practice of tracking students for their first few weeks to make

  sure they come to class. The goal is to keep the students enrolled long enough so the school can

  keep their student loan money.

         116.    For example, in or around 2017, the FCC Jacksonville Admissions Director

  demanded recruiters ensure that students were enrolled for a certain minimum number of days so

  that FCC could keep their student loan money.

         117.    Upon information and belief, FCC continues to employ heavy-handed tactics to

  coerce students to enroll or stay enrolled solely so they can keep their student loan money, such as

  repeatedly calling students and going to students’ homes in-person to pressure them into attending

  and/or returning to class.

         118.    After FCC collects all the students’ tuition money, students are left alone unless

  they owe monthly payments on their private loans or installment contracts.

         119.    Tuition at FCC is significantly higher than at other public and community colleges.

         120.    Depending on the program, FCC’s tuition ranges between $18,450 to $51,925. For

  example, its Medical Assistant program costs $21,500, its Information Technology program costs

  $39,950, and its Nursing program costs $51,925.


                                                   19
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 20 of 47



         121.    Other public and community colleges with campuses near FCC campuses, and with

  programs geared toward similar credentials, cost significantly less. For example, Sheridan

  Technical College is 5 miles away from FCC Pembroke Pines; for the 2019-2020 school year its

  Medical Assisting program costs $5,199, its Computer Systems & Information Technology

  program costs $3,063, and its Practical Nursing program costs $5,708. Likewise, Erwin Technical

  College is located 8 miles away from FCC Tampa; for the 2019-2020 school year its Medical

  Assisting program costs $4,257, its Computer Systems & Information Technology program costs

  $4,446, and its Practical Nursing program costs $5,731.

  IV.    FCC Induces Students to Enroll Using False Promises and Fraudulent Tactics.

          a. FCC Misrepresents Information Regarding Guaranteed Employment and Omits
             Information Regarding Job Placement Rates.

         122.    FCC overvalues its education and misrepresents its product in order to get students

  to enroll. It advertises itself as providing students a gateway to a new career and a better future,

  but it is actually only a gateway to years of debt.

         123.    FCC misleads students to believe it will find them employment. Recruiters tell

  students the Career Services Department guarantees them employment, and recruiters pressure the

  Career Services Representatives to tell students they will find them a job.

         124.    FCC fails to disclose FCC’s job placement rates.

         125.    FCC does not fulfill its promise of employment to prospective students.

         126.    FCC’s ongoing misrepresentations and omissions about its job placement efforts

  and rates were made possible, in part, by ACICS’ lax guidelines regarding job placement. As long

  as a job included certain keywords or responsibilities for the field, it counted as an adequate job

  placement for ACICS’ purposes. FCC knew about this “keyword loophole” and routinely exploited



                                                    20
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 21 of 47



  it, in addition to employing a number of other schemes across all FCC campuses to inflate its job

  placement rates, as described below.

         127.    For example, in 2017-2018, FCC directed Career Services Representatives at FCC

  Boynton Beach to tell employers to include certain language in job descriptions that would allow

  a job to count as an infield placement.

         128.    In yet another ploy, FCC Career Services Representatives also encouraged

  employers to split full-time positions into two part-time positions so the representative could have

  two placements. They told employers it would save them money, because employers would not

  have to provide FCC students with employment benefits.

         129.    Upon information and belief, FCC employees continue to influence employers to

  split full-time positions into part-time positions and change job descriptions in order to falsely

  inflate their job placement numbers.

         130.    In 2017-2018, FCC’s Executive Director directed Career Services Representatives

  at FCC West Palm Beach to persuade graduates to falsify employment waiver documents so the

  school’s placement numbers appeared higher than they actually were. Career Services

  Representatives coerced graduates who were unemployed to say they could not work, did not want

  to work, started their own business, or that they only came to school for professional development,

  even if it was not true. They told the graduates that if they did not lie, the school would lose its

  accreditation and their degree would become worthless.

         131.    Upon information and belief, FCC continues to falsify employment waiver

  documents.

         132.    In 2017, Career Services Representatives at FCC West Palm Beach placed students

  in temporary jobs at staffing companies. The temporary positions lasted just long enough so that


                                                  21
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 22 of 47



  FCC could count the students as employed for job placement purposes.

         133.    Upon information and belief, FCC continues to place students in temporary jobs at

  staffing companies to influence its job placement rates.

   V.     FCC Breached its Contract with Students

         134.    The Course Catalog constitutes a contract.

         135.    The Course Catalog provides information about FCC’s policies, procedures,

  objectives, course information, and services.

         136.    FCC’s Course Catalog states that its various programs provide hands-on

  experience, FCC has “well-equipped classrooms, computer labs, clinical settings, medical labs,

  []resource centers,” and job placement assistance.

         137.    But, FCC did not fulfill its promises to students. Examples of FCC’s breaches

  include the following: Students routinely watched YouTube videos in class in place of actual

  instruction; classroom supplies were expired or nonexistent; FCC provided job postings for

  irrelevant jobs like meat packing jobs in warehouses; and instructors taught as many as three

  classes at once, effectively leaving students with no instructor.

         138.    FCC’s misrepresentations, omissions, and failures line FCC’s pockets while

  harming students. Each member of the proposed class and subclass were deceived into paying for

  an experience that they never received. Whether it be FCC’s failure to provide competent

  instructors, equipment, training, experience, job placement, each and every student who enrolled

  in FCC during the class period(s) was harmed by FCC’s placing profit over education. FCC’s

  actions have deeply and negatively affected the trajectory of these students lives.

         139.    Indeed, had FCC disclosed the true nature of the experience they provided or

  disclosed the truth about its job placement statistics or the low rate of students who are able to


                                                   22
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 23 of 47



  repay their student loans, the members of the proposed class or subclass would not have enrolled

  in FCC or would not have agreed to pay what they did in tuition.

   VI.    FCC Targets Black People

         140.      In addition to selling a predatory product using high-pressure tactics, FCC targets

  its product to Black people through advertisements designed specifically to attract Black people.

  FCC does this by using Black models and distributing the advertisements on certain media and in

  certain locations. Black students who enrolled at FCC did so after their exposure to advertisements

  from FCC.

         141.      FCC targets Black prospective students on social media platforms like Facebook

  and Instagram, where it is possible to target advertisements to people with specific interests, or in

  specific locations, including, for example, people located in a specific geographic area interested

  in “African Americans” and/or “African American Culture.”

         142.      The following are examples of FCC advertisements that were active on Facebook

  and Instagram:




                                                   23
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 24 of 47




                                       24
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 25 of 47



           143.     FCC has advertised on radio stations focusing on stations that play Hip-Hop and

  R&B music like 99 Jamz, 93.3 The Beat, Power 106.1, and x102.3.

           144.     FCC has advertised on certain public buses, bus benches, and bus stops in order to

  target people of color.

           145.     FCC conducted outreach at local schools with a high percentage of Black students.

  For example, FCC recruited at Boyd H. Anderson High School in Lauderdale Lakes, where 89

  percent of the student population for the 2017-2018 school year consisted of Black students.

  Likewise, FCC recruited at Plantation High School in Plantation, which has 71 percent Black

  students.

           146.     FCC had billboards in Pine Hill, Florida where 71.7 percent of the residents are

  Black.

           147.     FCC has advertised during daytime television on television shows like Jerry

  Springer, Maury, the Montel Williams Show, and Dr. Phil—tactics used by Corinthian Colleges

  (a now defunct for-profit college).

           148.     FCC sends out advertisements in the mail in order to target Black people.

           149.     FCC has advertised at malls like the Boynton Beach Mall, Westland Mall,

  Lauderhill Mall, Pembroke Lakes Mall, Wellington Green Mall, and Orange Park Mall.

           150.     FCC’s Corporate Marketing Team at IEC works with lead generator companies;

  IEC specifies the type of students they want and the companies provide leads based on their

  specifications.

           151.     FCC distributes the leads providing better performing campuses the best leads.

           152.     Upon information and belief, FCC continues to use these recruitment and

  advertising tactics to target Black people for its predatory product.


                                                    25
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 26 of 47



         153.     FCC’s racial targeting is successful. As a result of its marketing, advertising, and

  recruitment tactics, FCC’s student population is disproportionately Black.

         154.     FCC’s student population demographics for Fall 2018 show that every FCC

  campus, except for one, is predominantly Black.

         155.     The overall population of the United States is 12.7 percent Black.

         School         %Blck     %Ltx     %Wht           Nearest Cities    %Blck      %Ltx   %Wht
         FCC -
                          52       24        4      Pembroke Pines, FL      21.7       43.1   65.5
     Pembroke Pines
         FCC -
                          60       23        13      Boynton Beach, FL      31.7       15.8   62.4
     Boynton Beach
         FCC -
                          55       43        1          Hialeah City, FL     2.5       96.1   92.6
        Hialeah
         FCC -
                          64       27        5            Houston, TX       23.4       44.8   59.3
      Houston, TX
         FCC -
                          63       11        14         Jacksonville, FL     31        9.6    58.7
      Jacksonville
         FCC -                                          Lauderdale Lakes,
                          87        7        2                              84.9       4.5    11.2
    Lauderdale Lakes                                           FL
         FCC -
                          70       22        7            Margate, FL       28.6       26.3   60.8
        Margate
         FCC -
                          26       68        4             Miami, FL        17.7       72.5   75.2
         Miami
         FCC -
                          38       30        7            Orlando, FL       25.4       31.1   60.7
        Orlando
         FCC -
                          30       28        8             Tampa, FL        24.2       25.7   64.9
         Tampa
         FCC -                                          West Palm Beach,
                          58       25        11                             34.3        24    57.8
    West Palm Beach                                            FL

         156.     In 2016, the overall student population in higher education across the United States

  was 13 percent Black for public and nonprofit institutions.

         157.     With the exception of FCC Lauderdale Lakes, all FCC campuses are located in

  majority White and Latinx communities, not majority Black communities.




                                                   26
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 27 of 47



           158.    As of Fall 2018, every FCC campus has a larger percentage of Black students than

  the percentage of Black residents of the city it is located in. FCC is disproportionately composed

  of Black students.

           159.    The chart above exhibits this using the schools’ Fall 2018 data from College

  Navigator and 2015-2018 American Community Survey Census data. 2

           160.    Nearby public and community colleges that are geared toward similar credentials

  at significantly lower costs, have lower percentages of Black students. Sixteen public community

  and public colleges surrounding FCC campuses all have a lower percentage of Black students than

  FCC’s campuses.

           161.    For example, Palm Beach State College (PBSC) is located 13 miles away from FCC

  Boynton Beach. PBSC’s student population is 26 percent Black while FCC Boynton Beach’s

  student population is 60 percent Black.

           162.    Similarly, Florida State College at Jacksonville (FSCJ) is located 17 miles away

  from FCC Jacksonville. FSCJ’s student population is 27 percent Black. FCC Jacksonville is 63

  percent Black.

           163.    FCC targets Black people for its predatory product; discriminating against students

  on the basis of race by inducing them to purchase a worthless product by taking on debt they cannot

  repay.




  2
   Data for the Black and White populations are taken from the census categories “Total Population”
  and “One Race” while data for the Latinx populations are taken from the “Hispanic or Latino and
  Race” and “Hispanic or Latino (any race) categories.”
                                                   27
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 28 of 47



                         FACTS CONCERNING NAMED PLAINTIFFS

         Kareem Britt

         164.    In August 2018, after seeing an FCC advertisement on Facebook, Mr. Britt decided

  to look into FCC.

         165.    At the time, he was a cook working two jobs barely making enough to support

  himself and his family. He needed a change and FCC’s advertisement made it seem like FCC could

  help him make that change.

         166.    The advertisement said: “Are you tired of working minimum wage jobs? Eating

  ramen noodles? Are you ready to step up to steak? HVAC degrees make $16 to $23/hr.”

         167.    He clicked on the Facebook advertisement and it prompted him to call FCC.

         168.    He called the number and spoke to a recruiter named Lisa.

         169.    She told him that FCC has great programs, people who attend FCC become

  successful, and attending FCC could change his life. Lisa’s statements and the information in the

  FCC Facebook advertisement convinced him to come in for an “interview.”

         170.    On August 22, 2018, Mr. Britt met with Lisa for his “interview.” Consistent with

  her FCC recruitment training, Lisa told Mr. Britt that an FCC education could change his life. She

  spoke about his future, and he found it motivational.

         171.    Mr. Britt inquired about job placement and was told that the Career Services

  Department provided job placement, but FCC failed to disclose its job placement rates.

         172.    After his “interview,” Mr. Britt was given a tour of FCC. The recruiter showed him

  the HVAC classroom with all the various tools and equipment. Mr. Britt was impressed.

         173.    Based on the representations and omissions, Mr. Britt agreed to enroll in the HVAC

  program and signed an Enrollment Agreement.


                                                  28
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 29 of 47



         174.    Mr. Britt then met with a “Financial Aid Advisor” named Keith. Keith told him the

  cost of the program ($20,400).

         175.    Consistent with his role in FCC’s scheme, Keith pressured Mr. Britt to take out

  loans to finance his education at FCC.

         176.    Keith told Mr. Britt he would qualify for a $6,000 federal Pell Grant and he would

  receive a “scholarship loan” from the school for $3,000.

         177.    Mr. Britt initially thought he was taking out only one loan with the school for

  $3,000. He would later find out after he completed his program that he also had federal loans; one

  for $6,000 and another for $3,500.

         178.    Keith helped Mr. Britt fill out his financial aid and student loan paperwork.

         179.    Afterward, Keith told him he would have to pay $75 a month for his student loans

  while he was enrolled in the school.

         180.    In addition, Mr. Britt later learned while taking classes that FCC’s representations

  about the quality of instruction and students’ access to tools, machinery, and other learning devices

  were false. Mr. Britt’s access to tools, machinery, and other learning devices were at best limited,

  and at worse, nonexistent.

         181.    Mr. Britt’s instructors did not have enough experience or knowledge to teach his

  classes.

         182.    Mr. Britt found out after he enrolled that FCC did not have the requisite equipment.

  They were supposed to have tanks, torches, vacuum pumps, AC units, units to take apart, safety

  glasses, and hard hats, but they did not have these materials.




                                                   29
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 30 of 47



          183.   Lisa told Mr. Britt that each student would receive his own tool kit as part of the

  tuition, but he never received his own tool kit. In fact, there was only one bag of tools for the whole

  class of 27 students.

          184.   FCC did not prepare Mr. Britt for the necessary HVAC or OSHA certification tests.

          185.   In November 2019, Mr. Britt sought help from FCC’s Career Services Department

  to find employment. An FCC Career Services Representative found him two temporary positions,

  but each lasted only two weeks.

          186.   Upon information and belief, FCC used Mr. Britt’s temporary positions to bolster

  its job placement rates, but failed to tell Mr. Britt that FCC’s job placement rates are illusory.

          187.   Despite the strong emphasis FCC placed on careers and employment during the

  recruitment and interview phase, FCC career services provided Mr. Britt no other help with

  employment except resume assistance and posting it on ZipRecruiter. FCC never sent Mr. Britt on

  any interviews or provided him with a list of employers to contact. Mr. Britt tried to find

  employment on his own. He posted his resume on Indeed and ZipRecruiter, but he did not receive

  any calls or interviews.

          188.   Mr. Britt currently works as a cook in a hotel, which is similar to the position he

  had before and during his attendance at FCC. He does not work in the HVAC field.

          189.   FCC’s career services is a sham, and FCC’s promises of employment are made for

  the sole purpose of inducing enrollment.

          190.   At no time before enrolling at FCC was Mr. Britt told the truth about the quality of

  the HVAC program or the actual employment information. FCC had this information but did not

  disclose it.




                                                    30
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 31 of 47



         191.    Mr. Britt completed his coursework, but because he eventually fell behind on his

  loan payments, FCC refused to provide him his diploma.

         192.    While attending FCC, Mr. Britt observed that a majority of the students were Black

  or Latinx.

         193.    FCC misled Mr. Britt and induced him to enroll in FCC by false promises. He did

  not receive what FCC promised.

         Monique Laurence

         194.    Ms. Laurence was previously a Nurse’s Aid for 24 years in New York. When she

  moved to Florida in December 2016, she did not have a Florida nursing license.

         195.    Ms. Laurence placed her resume on job sites like Indeed and ZipRecruiter hoping

  to find a new position in Florida.

         196.    Ms. Laurence received a call from a recruiter suggesting she might need additional

  training. The recruiter transferred her to an FCC recruiter.

         197.    Upon information and belief, the recruiter received Ms. Laurence’s phone number

  from Indeed or ZipRecruiter.

         198.    After the initial call from the recruiter, Ms. Laurence continued to receive phone

  calls once or twice a week for a month from FCC recruiters asking her to come in to talk about

  their programs. She also received emails from FCC recruiters.

         199.    In or around May 2017, after countless FCC recruitment calls and emails, Ms.

  Laurence went to FCC Orlando to meet with a recruiter. According to FCC’s policies and practices,

  the FCC recruiter pressured Ms. Laurence to enroll.

         200.    The recruiter told Ms. Laurence that FCC provided lifelong job placement, but

  failed to provide Ms. Laurence with the actual job placement rates.


                                                   31
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 32 of 47



         201.    Ms. Laurence experienced FCC’s trademark “hard sell” techniques. The recruiter

  told Ms. Laurence that FCC would provide an opportunity for a lifelong career and that it was

  better to have a career than a job. The recruiter told Ms. Laurence that she should invest in her

  career and invest in her future.

         202.    The recruiter promised Ms. Laurence that she would make great money and that

  she would even learn how to do x-rays.

         203.    Ms. Laurence was particularly interested in learning about x-rays. She thought this

  new specialty would make her marketable to employers.

         204.    After the “interview,” Ms. Laurence left to think about whether she should enroll

  at FCC. FCC trains recruiters to continue to pressure potential students to enroll if the potential

  student, like Ms. Laurence, does not enroll on the spot.

         205.    After receiving numerous calls from FCC, Ms. Laurence went back to visit FCC a

  week later. She met with the same recruiter. The recruiter repeated what she had told Ms. Laurence

  during their first meeting.

         206.    The recruiter then took Ms. Laurence on a tour. He showed her classrooms and labs.

  In one of the classrooms, students were practicing injections on a simulated arm. The recruiter

  introduced Ms. Laurence to some instructors, who welcomed her and told her it was a great school

  and a good program. The recruiter also showed Ms. Laurence the room where he said she would

  learn how to take x-rays.

         207.    Based on these representations, Ms. Laurence signed the Enrollment Agreement

  and enrolled in the Medical Assistant program at FCC Orlando.

         208.    After signing the Enrollment Agreement, and as the next step in the FCC enrollment

  scheme, the recruiter walked Ms. Laurence to the Financial Aid Department.


                                                  32
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 33 of 47



            209.   The “Financial Aid Advisor” said she would try to get the most grants and

  scholarships for Ms. Laurence. The “Advisor” handed Ms. Laurence several documents and did

  not give Ms. Laurence enough time to review them. The “Advisor” instructed Ms. Laurence to

  sign the documents, knowing that Ms. Laurence did not have time to review them.

            210.   Ms. Laurence filled out the FAFSA on the school’s computer and the “Advisor”

  input the amount of federal loan money she should request.

            211.   Ms. Laurence financed her education through federal student aid. She received a

  Federal Pell Grant for $3,170 and federal loans for $9,500. She also paid around $8,000 out of

  pocket.

            212.   FCC did not follow through on its promises to Ms. Laurence.

            213.   For example, without notice, FCC discontinued the x-ray portion of the Medical

  Assistant program.

            214.   The school did not provide adequate equipment. Students would run out of needles

  when doing injections. Some of the equipment did not work, including the projector, the EKG

  machine, and the blood pressure cups.

            215.   FCC did not prepare Ms. Laurence for the medical assistant certification exam.

            216.   FCC employees pulled Ms. Laurence out of class two or three times to extract

  payments or finalize financial aid paperwork.

            217.   These disruptions were embarrassing, and induced Ms. Laurence to pay $8,000 to

  the school for the remainder of her tuition so she would not be harassed during class about her

  monthly payments.

            218.   Ms. Laurence’s dreams of being a medical assistant never actualized. She never

  worked a single day as a medical assistant. FCC never provided Ms. Laurence with adequate job


                                                   33
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 34 of 47



  placement assistance. The assistance FCC provided simply included resume assistance, which they

  posted on an unknown employment website. Ms. Laurence obtained only one job offer for a

  temporary position for only three hours a day. Otherwise she received no interviews and no job

  leads.

           219.   Even after FCC failed to help Ms. Laurence, she continued to look for a job on her

  own, but was unable to find employment in her field. She was forced to take a position as a Home

  Care Aid to provide for herself.

                                 CLASS ACTION ALLEGATIONS

           220.   In accordance with Federal Rule of Civil Procedure 23, Plaintiffs Kareem Britt and

  Monique Laurence bring this action on behalf of themselves and all other individuals similarly

  situated as members of the following classes:

           All FCC Class

           All persons who enrolled at any FCC campus in Florida within the last four years.

           Race Discrimination Subclass

           All Black students who enrolled at any FCC campus in Florida within the last five
           years.

           221.   Plaintiffs expressly reserve the right to amend the definitions of the Class and

  Subclass based on subsequently-discovered information, and reserve the right to establish

  additional subclasses where appropriate, at the time of filing a motion for class certification.

           222.   Plaintiffs seek certification under Rule 23(b)(3) on the basis that all members of the

  class have been injured, in the same way, as a result of Defendants’ conduct. The common

  questions predominate over any individual questions, and a class action is superior to alternative

  methods for efficient adjudication of the controversy as the class is so numerous that joinder of all

  members is impracticable.

                                                   34
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 35 of 47



  Numerosity of the Class: Fed. R. Civ. P. 23(a)(1)

         223.    The proposed Class and Subclass are so numerous that joinder of all members is

  impracticable. Between 2014 and 2018 alone, approximately 38,717 students attended FCC and

  of those students, approximately 19,955 were Black.

  Existence of Common Questions or Law and Fact: Fed. R. Civ. P. 23(b)(3)

         224.    Common questions of law and fact exist as to all members of the Class and Subclass

  and predominate over questions affecting individual members, because all members enrolled in

  FCC because of the same or similar representations, entered into the same or similar written

  contracts, and had the same or similar experiences. The questions of law and fact are common to

  the Class and Subclass include, but are not limited to:

             a. Whether Defendants induced class members to enroll at FCC by making false

                 representations or by failing to disclose material facts;

             b. Whether Defendants engaged in unfair or deceptive acts or practices in the course

                 of conducting business;

             c. Whether Defendants breached their contractual obligations to the class;

             d. Whether Defendants intentionally targeted Black people for the purpose of

                 extending credit for a predatory product by engaging in reverse redlining in

                 violation of the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq., Title VI of

                 the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq., and Florida Deceptive and

                 Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq.; and

             e. Whether Defendants acts, policies, and practices, by engaging in reverse redlining,

                 disparately impacted Black people in violation of the Equal Credit Opportunity Act,




                                                   35
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 36 of 47



                  15 U.S.C. § 1691 et seq., and Florida Deceptive and Unfair Trade Practices Act,

                  Fla. Stat. § 501.201 et seq.

  Typicality of Claims or Defenses Fed. R. Civ. P. 23(a)(3)

          225.    Plaintiffs’ claims are typical of the claims of the proposed Class. Plaintiffs attended

  FCC and were subject to the same or similar representations, entered into the same or similar

  written contracts with Defendants as the other class members, received the same poor delivery of

  services, and were all injured by Defendants through their misconduct. They all face similar harm

  as a result of FCC’s vacant promises and omissions.

          226.    Plaintiff Kareem Britt’s claims are typical of the claims of the proposed Subclass.

  Plaintiff attended FCC and was subject to the same or similar targeting and treatment as the class

  members, entered into the same or similar written contracts with Defendants as the other class

  members, and was similarly injured by Defendants through their misconduct; all face similar harm

  because the school targeted Black people.

  Adequate Representation: Fed. R. Civ. P. 23(a)(4)

          227.    Plaintiffs are adequate representatives of the Class and Subclass because their

  interests align with the interests of the class and do not conflict. Plaintiffs and class members will

  rely on the same or similar evidence to establish Defendants’ liability. Plaintiffs desire to hold

  Defendants accountable for their misconduct, they assert the same claims as the class, and they

  will dutifully represent the class.

          228.    Plaintiffs retained competent and experienced counsel who will vigorously fight on

  their behalf. Plaintiffs are represented by attorneys from Gelber Schachter & Greenberg, P.A,

  Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C., and the Legal Services Center of Harvard



                                                    36
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 37 of 47



  Law School. Plaintiffs’ representation have knowledge of and familiarity with applicable laws

  pertinent to this litigation and experience litigating large and complex class actions.

  Superiority of a Class Action and Predominance of Common Questions: Fed. R. Civ. P.

  23(b)(3)

         229.    A class action is superior to other alternative methods for the fair and efficient

  adjudication of this litigation. All class members were injured and are entitled to recovery from

  Defendants for the same reason; therefore, litigating as a class would provide for a simpler and

  controlled method to address the issues at once instead of numerous individual actions which could

  lead to different determinations and inconsistencies. The Class and Subclass are manageable

  because all class members were subjected to the same or similar treatment by Defendants such that

  similar relief is appropriate to the classes as a whole.

         230.    In the alternative to the “All FCC Class” proposed above, Plaintiffs seek to

  represent classes of their respective programs; Plaintiff Kareem Britt as a representative for the

  All HVAC Program Class defined below and Plaintiff Monique Laurence as a representative for

  the All Medical Assistant Program Class defined below.

         All HVAC Program Class

         All persons who enrolled in the HVAC program at any FCC campus in Florida
         within the last four years.

         All Medical Assistant Program Class

         All persons who enrolled in the Medical Assistant program at any FCC campus in
         Florida within the last four years.

         231.    The Subclass would remain the same as noted above, or in the alternative, be

  defined as all Black students enrolled at the HVAC program and the Medical Assistant Program

  at any FCC campus in Florida within the last five years.


                                                    37
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 38 of 47



                                        CAUSES OF ACTION
   COUNT I – Violation of the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §
                                       501.201 et seq.

                                (All FCC Class against FCC and IEC)

         232.    Plaintiffs Kareem Britt and Monique Laurence repeat and re-allege paragraphs 1

  through 231 as if fully set forth herein.

         233.    At all material times, Defendants were engaged in “trade or commerce” within the

  meaning of §§ 501.204(1) and 501.203(8).

         234.    In connection with the making of federal student loans for enrollment at FCC or for

  the provision of educational services by FCC, Defendants committed “[u]nfair methods of

  competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

  conduct of any trade or commerce,” § 501.204(1), when they, among other things:

                     a. violated Fla. Stat. § 1005.04(1)(c) by failing to “refrain from promising or

                         implying guaranteed job placement, market availability, or salary;”

                     b. violated regulations pertaining to “ethical practices and procedures in the

                         recruitment of students” by using job search websites to recruit students,

                         Fla. Admin. Code r. 6E-2.004(5)(b)(2), and false representations to induce

                         students to enroll, Fla. Admin. Code r. 6E-2.004(5)(b)(3);

                     c. misrepresented their services, facilities, curriculum, and equipment in

                         violation of 16 C.F.R. § 254.4, a provision of 16 C.F.R. § 254, the Federal

                         Trade Commission’s Guides for Private Vocational and Distance Education

                         Schools;

                     d. stated they would provide class members job placement, but failed to

                         disclose job placement rates and the low rate of FCC students who are able

                                                  38
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 39 of 47



                         to repay their student loans, and otherwise failed to disclose material facts;

                         and

                     e. stated that students would be provided employment placement and post-

                         graduation employment placement, but failed to provide them with

                         employment placement.

         235.    Each of these violations caused Plaintiffs and class members damages.

                                   COUNT II – Breach of Contract

                                     (All FCC Class against FCC)
         236.    Plaintiffs Kareem Britt and Monique Laurence repeat and re-allege paragraphs 1

  through 231 as if fully set forth herein.

         237.    Each Plaintiff entered into an Enrollment Agreement with FCC.

         238.    FCC supplemented its Enrollment Agreement in May 2019 to state:

                 (3)     We agree not to use any predispute agreement to stop you
                 from being part of a class action lawsuit in court. You may file a
                 class action lawsuit in court or you may be a member of a class
                 action lawsuit even if you do not file it. This provision applies only
                 to class action claims concerning our acts or omissions regarding the
                 making of the Federal Direct Loan or the provision by us of
                 educational services for which the Federal Direct Loan was
                 obtained. We agree that only the court is to decide whether a claim
                 asserted in the lawsuit is a claim regarding the making of the Federal
                 Direct Loan or the provision of educational services for which the
                 loan was obtained.

                 (4)    We agree not to use any predispute arbitration agreement
                 to stop you from bringing a lawsuit concerning our acts or
                 omissions regarding the making of the Federal Direct Loan or the
                 provision by us of educational services for which the Federal
                 Direct Loan was obtained. You may file a lawsuit regarding such a
                 claim or you may be a member of a class action lawsuit regarding
                 such a claim even if you do not file it. This provision does not apply
                 to any other claims. We agree that only the court is to decide
                 whether a claim asserted in the lawsuit is a claim regarding the
                 making of the Direct Loan or the provision of educational services
                 for which the loan was obtained.
                                                   39
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 40 of 47



         239.    FCC’s Course Catalog is a contract. Fla. Admin. Code r. 6E-2.004(11)(b)(2).

         240.    The Course Catalog describes FCC’s programs as “designed to prepare graduates

  for entry-level positions.” It also states that its programs include hands-on experience, “well-

  equipped classrooms, computer labs, clinical settings, medical labs, and resource centers,” and job

  placement assistance.

         241.    In connection with the making of federal student loans for enrollment at FCC or for

  the provision of educational services by FCC, Defendant FCC breached these various promises by

  failing to provide them.

         242.    Defendant FCC’s breaches were material.

         243.    As a result of these actions, Defendant FCC caused Plaintiffs and class members

  damages.

                                       COUNT III – Negligence

                                (All FCC Class against FCC and IEC)

         244.    Plaintiffs Kareem Britt and Monique Laurence repeat and re-allege paragraphs 1

  through 231 as if fully set forth herein.

         245.    Defendants had a duty to refrain from promising or implying guaranteed job

  placement, market availability, or salary, in violation of Fla. Stat. § 1005.04(1)(c).

         246.    In connection with the making of federal student loans for enrollment at FCC or for

  the provision of educational services by FCC, Defendants breached their duty.

         247.    Defendants’ breach caused harm to Plaintiffs.




                                                   40
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 41 of 47



    COUNT IV – Violation of the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq. –
                                   Disparate Impact
                      (Racial Discrimination Subclass against FCC and IEC)
           248.   Plaintiff Kareem Britt repeats and re-alleges paragraphs 1 through 231 as if fully

  set forth herein.

           249.   Plaintiff Kareem Britt is qualified to take out federal student loans and grants.

           250.   Defendants cause students to apply for and take out credit in the form of student

  loans.

           251.   Defendants are “creditors” within the meaning of 15 U.S.C. § 1691a(e) due to their

  participation in arranging the extension, renewal, or continuation of student loans.

           252.   Plaintiff Kareem Britt is an “applicant” because he applied for an extension,

  renewal, and/or continuation of student loans within the meaning of 15 U.S.C. § 1691a(b).

           253.   In connection with the making of federal student loans for enrollment at FCC or for

  the provision of educational services by FCC, Defendants’ acts, policies, and practices disparately

  impacted Black people with respect to aspects of credit transactions in violation of 15 U.S.C. §

  1691(a). By targeting Black people with their predatory product, the Defendants engaged in

  reverse redlining violating 15 U.S.C. § 1691(a).

           254.   As a result of these actions, Defendants caused Plaintiff Kareem Britt and class

  members damages.

    COUNT V – Violation of the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq.—
                                  Disparate Treatment
                      (Racial Discrimination Subclass against FCC and IEC)
           255.   Plaintiff Kareem Britt repeats and re-alleges paragraphs 1 through 231 as if fully

  set forth herein.



                                                   41
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 42 of 47



           256.   Defendants cause students to apply for and take out credit in the form of student
  loans.

           257.   Defendants are “creditors” within the meaning of 15 U.S.C. § 1691a(e) due to their

  participation in arranging the extension, renewal, or continuation of student loans.

           258.   Plaintiff Kareem Britt is an “applicant” because he applied for an extension,

  renewal, and/or continuation of student loans within the meaning of 15 U.S.C. § 1691a(b).

           259.   In connection with the making of federal student loans for enrollment at FCC or for

  the provision of educational services by FCC, Defendants’ acts, policies, and practices in relation

  to these credit transactions intentionally discriminate against Black people. By targeting Black

  people with their predatory product, the Defendants engaged in reverse redlining violating 15

  U.S.C. § 1691(a).

           260.   As a result of these actions, Defendants caused Plaintiff Kareem Britt and class

  members damages.

   COUNT VI – Violation of Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq.

                      (Racial Discrimination Subclass against FCC and IEC)
           261.   Plaintiff Kareem Britt repeats and re-alleges paragraphs 1 through 231 as if fully

  set forth herein.

           262.   Defendants, as recipients of federal financial aid, receive “Federal financial

  assistance” within the meaning of 42 U.S.C. § 2000d.

           263.   Defendants have not complied with Title VI of the Civil Rights of 1964, 42 U.S.C.

  § 2000d.

           264.   In connection with the making of federal student loans for enrollment at FCC or for

  the provision of educational services by FCC, Defendants’ acts, policies, and practices



                                                  42
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 43 of 47



  intentionally discriminated against Black people. By targeting Black people with their predatory

  product, Defendants engaged in reverse redlining violating 42 U.S.C. § 2000d.

         265.     As a result of these actions, Defendants caused Plaintiff Kareem Britt and class

  members damages.

  COUNT VII – Violation of the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat.
                                     § 501.201 et seq.
                      (Racial Discrimination Subclass against FCC and IEC)
         266.     Plaintiff Kareem Britt repeat and re-allege paragraphs 1 through 231 as if fully set

  forth herein.

         267.     At all material times, Defendants were engaged in “trade or commerce” within the

  meaning of §§ 501.204(1) and 501.203(8).

         268.     In connection with the making of federal student loans for enrollment at FCC or for

  the provision of educational services by FCC, Defendants committed “[u]nfair methods of

  competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

  conduct of any trade or commerce,” § 501.204(1), by engaging in a predatory scheme to target

  Black people using high pressure tactics for their predatory product in violation of reverse

  redlining.

         269.     As a result of these actions, Defendants caused Plaintiff Kareem Britt and class

  members damages.

                                        PRAYER FOR RELIEF

         WHEREFORE, the Plaintiffs respectfully request that this Court enter a judgment against

  Defendants, joint and severally, and in favor of Plaintiffs and the Class and Subclass, and award

  the following relief:

                  a. An order certifying this case as a class action under Fed. R. Civ. P. 23;

                                                   43
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 44 of 47



              b. Actual damages, compensatory damages, both economic and non-economic, to

                 all members of the Class and Subclasses for an amount as determined by a jury

                 that would completely compensate all members of the Class and Subclasses, to

                 the extent possible, for their injuries caused by the conduct of Defendants;

              c. Punitive damages to all members of the Class and Subclasses for an amount as

                 determined by a jury that would punish Defendants for their conduct alleged

                 and deter similar misconduct in the future;

              d. Costs and attorneys’ fees pursuant to 15 U.S.C. § 1691e(d), 42 U.S.C. §

                 1988(b), and Fla. Stat. § 501.2105;

              e. A declaration that the foregoing acts, policies, and practices of Defendants

                 violate the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq., Title VI of

                 the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq., Florida Deceptive and

                 Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq.; and breached

                 Defendants’ contracts with class members; therefore, due to this breach all class

                 members are absolved from paying monies due under the contracts.

              f. A declaration that, based on the acts and omissions by Defendants in relation to

                 the making of federal student loans for enrollment at FCC or for the provision

                 of educational services by FCC, Plaintiffs have established a defense to

                 repayment of their federal student loans and a right to recover amounts

                 previously collected on the loans.

              g. An Order enjoining Defendants and their directors, officers, agents, and

                 employees from engaging in the conduct described herein, and directing

                 Defendants and their directors, officers, agents, and employees to take all


                                              44
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 45 of 47



                   affirmative steps necessary to remedy the effects of the conduct described

                   herein and to prevent additional instances of such conduct or similar conduct

                   from occurring in the future; and

               h. Such other and further relief that may be just and proper.

                                       JURY TRIAL DEMANDED
        270.   Plaintiffs request trial by jury as to all issues in this case.




                                                   45
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 46 of 47



  Dated: April 20, 2020            Respectfully Submitted,

                                   /s/Adam M. Schachter
                                   ADAM M. SCHACHTER
                                   Florida Bar No. 647101
                                   aschachter@gsgpa.com
                                   BRIAN W. TOTH
                                   Florida Bar No. 57708
                                   btoth@gsgpa.com
                                   ANDREW J. FULLER
                                   Florida Bar No. 1021164
                                   afuller@gsgpa.com
                                   GELBER SCHACHTER & GREENBERG, P.A.
                                   1221 Brickell Avenue, Suite 2010
                                   Miami, Florida 33131
                                   Telephone: (305) 728-0950
                                   E-service: efilings@gsgpa.com


                                   TOBY MERRILL
                                   (pro hac vice application forthcoming)
                                   tomerrill@law.harvard.edu
                                   EILEEN CONNOR
                                   (pro hac vice application forthcoming)
                                   econnor@law.harvard.edu
                                   EMMANUELLE VERDIEU
                                   (pro hac vice application forthcoming)
                                   everdieu@law.harvard.edu
                                   MARGARET O'GRADY
                                   (pro hac vice application forthcoming)
                                   mogrady@law.harvard.edu
                                   LEGAL SERVICES CENTER OF HARVARD
                                   LAW SCHOOL
                                   122 Boylston Street
                                   Jamaica Plain, MA 02130
                                   Telephone: (617) 390-2576


                                   ZACHARY S. BOWER
                                   Florida Bar No. 17506
                                   zbower@carellabyrne.com
                                   Security Building
                                   117 NE 1st Avenue
                                   Miami, FL 33132-2125
                                   Telephone: (973) 994-1700


                                       46
Case 0:20-cv-60814-RKA Document 1 Entered on FLSD Docket 04/20/2020 Page 47 of 47



                                   CAROLINE F. BARTLETT
                                   (pro hac vice application forthcoming)
                                   cbartlett@carellabyrne.com
                                   CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY
                                   & AGNELLO P.C.
                                   5 Becker Farm Road
                                   Roseland, New Jersey 07068-1739
                                   Telephone: (973) 994-1700




                                       47
